

Exhibit 10.1


Fiscal 2018 Executive Incentive Plan. On June 28, 2018, the Compensation
Committee of the Board of Directors of American Superconductor Corporation (the
“Committee”) and the Board of Directors of American Superconductor Corporation
(the “Company”) approved an executive incentive plan for the Company’s fiscal
year ending March 31, 2019 (“fiscal 2018”). Participants in the plan include the
Company’s chief executive officer, all other current executive officers and
James F. Maguire, a former executive officer who was a named executive officer
in our Definitive Proxy Statement on Schedule 14A, filed with the Securities and
Exchange Commission (“SEC”) on June 15, 2018. Pursuant to the plan, each
participant is designated a target cash incentive amount, expressed as a
percentage of the participant’s base salary. The Committee is responsible for
determining the payout under the plan to each participant except the chief
executive officer. The Board of Directors of the Company determines the payout
under the plan for the chief executive officer, taking into account the
recommendation of the Committee.
The amount of the incentive award actually paid to each participant may be less
than or greater than the participant’s target cash incentive, with the amount
capped at 200% of the target incentive. For each participant, individual
incentive awards will be determined following the end of fiscal 2018 based on
the following factors and their corresponding weightings:
 
 
•
 
the Company’s operating cash flow for fiscal 2018 as compared to the established
target – 50%

 
 
•
 
the participant’s achievement of other financial objectives relating to
operating income (loss), revenues and operating expenses during fiscal 2018 as
compared to the established target – 30%

 
 
•
 
the participant’s individual and overall contribution during fiscal 2018 towards
the achievement of the Company’s financial and non-financial objectives
(subjective performance measure) – 20%

The following table sets forth the target cash incentive for fiscal 2018 for
each current executive officer and Mr. Maguire:
 
 
 
 
 
 
 
 
Executive Officer
Title
Target Incentive
as % of
Base Salary
 
 
Target  Incentive
Daniel P. McGahn
President and Chief Executive Officer
100
%
 
$
500,000
John W. Kosiba, Jr.
Senior Vice President, Chief Financial Officer and Treasurer
50
%
 
$
125,000
James F. Maguire
Executive Vice President, Technology
40
%
 
$
90,000

 


